Exhibit 10.2

 

[g1wa2rsr1sgi000001.jpg]

 

 

 

September 19, 2019

 

Brian Stolz

via Email

 

Dear Brian:

 

BridgeBio Pharma, Inc. is pleased to offer you employment on the following
terms:

 

1.Position.  Your title shall be Chief Operating Officer of the Company.  You
shall report to the Company’s Chief Executive Officer (the “CEO”) and you shall
have such powers, duties, responsibilities and accountabilities as may from time
to time be prescribed by the CEO or the Board of Directors of the Company (the
“Board”), provided that such duties are consistent with your position as the
Chief Operating Officer of the Company.  You may work remotely and travel to the
Company’s locations as requested by the Company. During your employment with the
Company, you shall not engage in any other outside employment, consulting or
other business activity whether full-time or part-time without the Company’s
written consent, which shall not be unreasonably withheld.  By signing this
letter agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.  As used in this letter agreement, the “Company”
shall refer to BridgeBio Pharma, Inc. and its subsidiaries, including without
limitation BridgeBio Services, Inc.; provided, that your direct employer will be
BridgeBio Services, Inc.

 

2.Salary.  The Company shall pay you a starting salary at the annual rate of
$625,000, payable in accordance with the Company’s standard payroll schedule and
subject to tax-related deductions and withholdings.  This salary shall be
subject to adjustment pursuant to the Company’s employee compensation policies
in effect from time to time.

 

3.Employee Benefits.  You shall be eligible to participate in any and all
benefit programs that the Company establishes and makes available to its
similarly situated employees from time to time, including healthcare insurance,
paid time off, and a 401(k) plan.  

4.Bonus.  Compensation for this position also includes participation in the
Company’s bonus plan with an annual target bonus of 60% of your annual salary.
Your bonus shall be based on the Company’s overall goals as well as your
individual goals. For each year during your employment, you shall be eligible to
receive a bonus (pro-rated in the case of the first year during which you were
employed by the Company) based on a determination by the Board or its
Compensation Committee (the “Compensation Committee”) regarding the Company’s
achievement of its goals and your own successful performance of your duties
through the end of the applicable year. Within sixty (60) days of your Start
Date and within sixty (60) days of the beginning of each calendar year
thereafter, the Company will, in consultation with you, communicate in writing
all such goals and milestones and the amount of the bonus that is tied to each
such goal and milestone.  Except as otherwise specified in Section 8 (Severance)
below, you must be continuously employed by the Company or one of its
subsidiaries through the last day of the calendar year in order to receive the
bonus applicable for such calendar year. Your bonus shall be paid no later than
March 15th of the calendar year following the calendar year to which the bonus
relates.

 

 

--------------------------------------------------------------------------------

 

5.Signing Bonus Equity.  Subject to approval by the Board or the Compensation
Committee by such date that is no later than the next regularly scheduled
meeting thereof following your Start Date, you shall be granted $600,000 worth
of fully vested common stock of the Company, with the number of shares to be
determined by dividing $600,000 by the closing price of a share of Company
common stock as reported on the Nasdaq Global Select Market (or any successor
exchange upon which the Company’s common stock is traded) on the date you sign
this agreement (the "Signing Bonus Stock").  The Signing Bonus Stock shall be
subject to the terms and conditions of the Company’s 2019 Stock Option and
Incentive Plan (as amended from time to time, the “Plan”) and the applicable
stock issuance agreement thereunder, which you shall be required to sign as a
condition to receiving your Signing Bonus Stock and which shall reflect the
relevant terms set forth in this letter.   In the event (A) your employment is
terminated by the Company (or its acquirer or successor) for Cause (as defined
below) or (B) you resign other than for Good Reason (as defined below) or other
than as a result of your death or disability, in each case within 24 months
following your Start Date, you will promptly pay the Company an amount equal to
$600,000, less applicable taxes and withholding on the Signing Bonus Stock,
multiplied by a fraction, the numerator of which is equal to the number of
months remaining in the two (2) year period as measured from the date of
termination, and the denominator of which is equal to 24.

6.Stock Options.  Subject to approval by the Board or the Compensation
Committee, by such date that is no later than the next regularly scheduled
meeting thereof following your Start Date, you shall be granted an option worth
$1.045M to purchase a number of shares of the Company’s common stock equal to
$1.045M divided by the Black-Scholes value of an option to purchase one share of
Company common stock on the date of grant (the “Option”), at an exercise price
per share equal to the fair market value of a share of the Company’s common
stock (being the closing price of a share of Company common stock as reported on
the Nasdaq Global Select Market (or any successor exchange upon which the
Company’s common stock is traded) on the date that your Option is granted.
Twenty-five percent (25%) of the Option shall vest on the first anniversary of
your Start Date and the remaining portion of the Option shall vest in equal
monthly installments over the following three years, subject to your continued
service with the Company or any of its subsidiaries through each applicable
vesting date. In addition to any acceleration set forth in Section 9 and
notwithstanding anything to the contrary in the Plan or applicable stock option
agreement, the vested portion of the Option will remain exercisable until the
earlier of (i) one year from your termination date or (ii) the expiration date
of the Option if your employment is terminated by the Company (or its acquirer
or successor) without Cause (including by reason of your death or disability) or
you terminate your employment for Good Reason.  The Option shall be subject to
the terms and conditions of the Plan and the stock option agreement thereunder,
which you shall be required to sign as a condition to receiving your Option and
which shall reflect the relevant terms set forth in this letter.

7.Restricted Stock Units.

 

A.

Subject to approval by the Board or the Compensation Committee, by such date
that is no later than the next regularly scheduled meeting thereof following
your Start Date, you shall be granted $2.090M worth of time-based restricted
stock units, with the number of restricted stock units to be determined by
dividing $2.090M by the closing price of a share of Company common stock as
reported on the Nasdaq Global Select Market (or any successor exchange upon
which the Company’s common stock is traded) on your Start Date (the “Time-Based
RSUs”).  Each Time-Based RSU entitles you to one share of Company common stock
if and when the Time-Based RSU vests. The RSUs will vest over approximately four
years. In general, 25% of the RSUs will vest on the first anniversary of the
vesting commencement date (as set forth in the applicable RSU award agreement),
and the balance will vest in quarterly installments over the next three years,
subject to your continued service with BridgeBio Pharma, Inc. or any of its
subsidiaries through each applicable vesting date. The RSUs will be subject to
the terms and conditions of BridgeBio Pharma, Inc.’s 2019 Stock Option and
Incentive Plan (as amended from time to time, the “Plan”) and the RSU agreement
thereunder, which you will be required to sign as a condition to receiving your
RSUs.

2

--------------------------------------------------------------------------------

 

 

B.

Subject to approval by the Board or the Compensation Committee, by such date
that is no later than the next regularly scheduled meeting thereof following
your Start Date, you shall be granted a target number of performance-based
restricted stock units worth $1.045M, with the number of performance-based
restricted stock units to be determined by dividing $1.045M by the closing price
of a share of Company common stock as reported on the Nasdaq Global Select
Market (or any successor exchange upon which the Company’s common stock is
traded) on your Start Date (the “Performance-Based RSUs”). Each
Performance-Based RSU entitles you to one share of Company common stock if and
when the Performance-Based RSU vests. In addition to any acceleration set forth
in Section 9, the number of Performance-Based RSUs that may be earned shall be
based on the Company’s total shareholder return percentile ranking relative to
the Nasdaq Biotech Index for a three-year cumulative performance period
commencing on the date you execute this letter agreement and ending on the date
three (3) years thereafter or such shorter period in accordance with Section 9
(the “Performance Measurement Period”).  All earned Performance-Based RSUs shall
vest at the end of the Performance Measurement Period, subject to your continued
service with the Company or any of its subsidiaries through the vesting date.
The Performance-Based RSUs shall be subject to the terms and conditions of the
Plan and the Performance-Based RSU agreement thereunder, which you shall be
required to sign as a condition to receiving your Performance-Based RSUs and
which shall reflect the relevant terms set forth in this letter.

 

8.Severance.  In the event that (A) your employment is terminated by the Company
(or its acquirer or successor) without Cause (including due to death or
disability) or (B) you resign for Good Reason, subject to you signing a
customary general release of claims in favor of the Company that becomes
irrevocable within sixty (60) days following the termination date, you shall be
entitled to be paid (i) (Y) if such termination in (A) or (B) occurs on or
before the three (3) year anniversary of your Start Date, an amount equal to
twenty-four (24) months of your then-current base salary, payable in
substantially equal installments in accordance with the Company’s regular
payroll cycle over twelve (12) months or (Z) if such termination in (A) or (B)
occurs after the three (3) year anniversary of your Start Date, an amount equal
to twelve (12) months of your then-current base salary, payable in substantially
equal installments in accordance with the Company’s regular payroll cycle over
twelve (12) months, PLUS (ii) an amount equal to 100% of your target annual
bonus, as determined in accordance with Section 4 above, payable in
substantially equal installments in accordance with the Company’s regular
payroll cycle over twelve (12) months, PLUS (iii) an amount equal to your  bonus
for the calendar year of termination, calculated as 100% of the target bonus
amount multiplied by a fraction, the numerator of which is the number of days
during the calendar year of termination that you were employed and the
denominator of which is the total number of days during the calendar year of
termination; provided, that the pro-rated bonus shall be payable when annual
bonuses are paid to other senior executives of the Company, but in no event
later than March 15th of the calendar year following the calendar year in which
the bonus relates, PLUS (iv) provided that you timely elect continuation
coverage pursuant to COBRA for you and your eligible dependents, reimbursement
from the Company for the COBRA premiums for such coverage (at the coverage
levels in effect immediately prior to such termination) until the earlier of
(a) twelve (12) months following the termination date or (b) the date on which
you obtain other employment; provided, however, that if the Company determines
that reimbursed COBRA premiums would be deemed to be discriminatory or to
otherwise violate the then-applicable provisions of the Patient Protection and
Affordable Care Act or the Health Care and Education Reconciliation Act of 2010,
and the guidance and regulations issued thereunder, the Company shall, in lieu
thereof, provide to you a taxable monthly payment, payable on the last day of a
given month, in an amount equal to the monthly COBRA premium that you would be
required to pay to continue your group health coverage in effect on the date of
termination (which amount shall be based on the premium for the first month of
COBRA coverage).  Such COBRA payments, if any, shall commence on the month
following your termination of employment and shall end on the earlier of (I) the
date upon which you obtain other employment or (II) the date the Company has
paid an amount equal to twelve (12) payments (clauses (i), (iii) and (iv), the
“Severance Benefits”).  The Severance Benefits shall commence to be paid within
sixty (60) days after the date of termination; provided, however, that if the
60-day period begins in one calendar year and ends in a second calendar year,
the

3

--------------------------------------------------------------------------------

 

Severance Benefits, to the extent they qualify as “non-qualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), shall begin to be paid in the second calendar
year by the last day of such 60-day period; provided further, that the initial
payment shall include a catch-up payment to cover amounts retroactive to the day
immediately following the date of termination.  Each payment pursuant to this
letter agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2).  

9.Change of Control Acceleration.  In the event your employment is terminated by
the Company (or its acquirer or successor) without Cause (including due to death
or disability) or you resign for Good Reason, in each case in connection with or
within twelve (12) months following a Sale Event (as defined in the Plan),
subject to you signing a customary general release of claims in favor of the
Company (or its acquirer or successor) that becomes irrevocable within sixty
(60) days following the termination date, any outstanding unvested shares
underlying the Option and any outstanding unvested Time-Based RSUs shall vest
and become exercisable (as applicable) as of such termination date. In the event
of a Sale Event, if Performance-Based RSUs are assumed, continued or substituted
by the acquirer in a Sale Event, the Performance Measurement Period shall be
measured through the date of the Sale Event and a number of Performance-Based
RSUs will be earned based on the Company’s total shareholder return percentile
ranking relative to the Nasdaq Biotech Index through the date of the Sale Event,
however such earned Performance-Based RSUs shall not vest until the third
anniversary of the date you execute this letter agreement, subject to your
continued service relationship with the Company (or its acquirer or successor)
through such date; provided, that in the event your employment is terminated by
the Company (or its acquirer or successor) without Cause (including due to death
or disability) or you resign for Good Reason, in each case in connection with or
within twelve (12) months following the Sale Event, subject to you signing a
customary general release of claims in favor of the Company (or its acquirer or
successor) that becomes irrevocable within sixty (60) days following the
termination date, all of your earned Performance-Based RSUs will vest on the
date of your  termination.  In addition, if the Options, Performance-Based RSUs
and/or the Time-Based RSUs are not assumed, continued or substituted by the
acquirer in a Sale Event, any outstanding unvested shares underlying the Option
and the Time-Based RSUs shall vest and become exercisable (as applicable)
immediately prior to the consummation of the Sale Event and with respect to any
outstanding unvested Performance-Based RSUs, the Performance Measurement Period
shall be measured through the date of the Sale Event and a number of
Performance-Based RSUs will vest based on the Company’s total shareholder return
percentile ranking relative to the Nasdaq Biotech Index through the date of the
Sale Event.    The acceleration of vesting benefits set forth in this Section 9
shall be in addition to the benefits set forth in Section 8.  

 

10.Definitions.  For purposes of this letter agreement,

 

A.

“Cause” shall mean (i) conduct by you constituting a material act of misconduct
in connection with the performance of your duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes; (ii) the commission by you of any
felony or a misdemeanor involving moral turpitude or fraud, or any conduct by
you that would reasonably be expected to result in material injury or material
reputational harm to the Company or any of its subsidiaries and affiliates if
you were retained in your position; (iii) continued material non-performance by
you of your duties hereunder (other than by reason of your physical or mental
illness, incapacity or disability) which has continued for more than thirty (30)
days following written notice of such non-performance from the CEO; (iv) a
breach by you of any applicable restrictive covenants provisions, including,
without limitation, the PIIA (as defined below) that would reasonably be
expected to result in material injury to the Company; (v) a material violation
you of the Company’s written employment policies; or (vi) failure to cooperate
with a bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by the Company to cooperate, or
the willful destruction or failure to preserve documents or other materials
known by you to be relevant to such investigation or the inducement of others to
fail to cooperate or to produce documents or other materials in connection with
such investigation.

4

--------------------------------------------------------------------------------

 

 

B.

“Good Reason” shall mean that you have complied with the “Good Reason Process”
following the occurrence of any of the following events:  (i) a material
diminution in your responsibilities, authority or duties, including a change in
reporting such that you no longer report directly to the CEO; (ii) a material
diminution in your base salary except for across-the-board salary reductions
based on the Company’s financial performance similarly affecting all or
substantially all senior management employees of the Company; (iii) a change of
more than forty (40) miles in the geographic location at which you provide
services to the Company; or (iv) a material breach by the Company of this letter
agreement.  

 

C.

“Good Reason Process” shall mean that (i) you reasonably determine in good faith
that a “Good Reason” condition has occurred; (ii) you notify the Company in
writing of the first occurrence of the Good Reason condition within sixty (60)
days of the first occurrence of such condition; (iii) you cooperate in good
faith with the Company’s efforts, for a period not less than thirty (30) days
following such notice (the “Cure Period”), to remedy the condition; (iv)
notwithstanding such efforts, the Good Reason condition continues to exist; and
(v) you terminate your employment within sixty (60) days after the end of the
Cure Period.  If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred; provided that, if the
events or substantially similar events that constituted the Good Reason reoccur
after the Cure Period, you shall immediately be entitled to terminate your
employment and shall be deemed to have complied with the Good Reason Process.

 

11.Employee Confidentiality and Assignment Agreement.  Like all Company
employees, you shall be required, as a condition of your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A (the “PIIA”).

12.Background Check. The Company may conduct a background or reference check (or
both).  If so, then you agree to cooperate fully in those procedures, and this
offer is subject to the Company’s approving the outcome of those checks, in the
reasonable discretion of the Company.

13.Employment Relationship.  Employment with the Company is for no specific
period of time.  Your employment with the Company shall be “at will,” meaning
that either you or the Company may terminate your employment at any time and for
any reason, with or without cause.  Any contrary representations that may have
been made to you are superseded by this letter agreement.  Although your job
duties, title, reporting relationship, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time
(subject to the rights and remedies specified herein), the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

 

14.Tax Matters.  

 

A.

The parties intend that this letter agreement be administered in accordance with
Section 409A of the Code.  To the extent that any provision of this letter
agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  The parties agree that this letter agreement may
be amended as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.  The Company makes no representation or
warranty and shall have no liability to you or any other person if any
provisions of this letter agreement are determined to constitute deferred
compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such Section.  Anything in this letter agreement to
the contrary notwithstanding, if at the time of your separation from service
within the meaning of Section 409A of

5

--------------------------------------------------------------------------------

 

 

the Code, the Company determines that you are a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that you becomes entitled to under this letter agreement on account
of your separation from service would be considered deferred compensation
otherwise subject to the 20 percent additional tax imposed pursuant to Section
409A(a) of the Code as a result of the application of Section 409A(a)(2)(B)(i)
of the Code, such payment shall not be payable and such benefit shall not be
provided until the date that is the earlier of (i) six months and one day after
your separation from service, or (ii) your death.  If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.  To the extent that any payment or benefit described in this letter
agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon your
termination of employment, then such payments or benefits shall be payable only
upon your “separation from service.”  The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).  All in-kind
benefits provided and expenses eligible for reimbursement under this letter
agreement shall be provided by the Company or incurred by you during the time
periods set forth in this letter agreement.  All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year (except for any lifetime or other aggregate limitation applicable
to medical expenses).  Such right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

 

B.

In the event that the benefits provided for in this letter agreement or in any
other agreement between you and the Company (the “Aggregate Payments”)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and shall be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then your Aggregate Payments payable under the terms of this
letter agreement or otherwise shall be either (i) delivered in full, or
(ii) delivered as to such lesser extent which would result in no portion of such
Aggregate Payments being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state, and local income
taxes and the Excise Tax, results in the receipt by you on an after-tax basis,
of the greatest amount of severance benefits

 

C.

All forms of compensation referred to in this offer letter are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law.

15.Interpretation, Amendment and Enforcement.  This letter agreement and
Exhibit A constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company.  This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company.  The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company shall be governed by California law,
excluding laws relating to conflicts or choice of law.

 

6

--------------------------------------------------------------------------------

 

We hope that you will accept our offer to join the Company.  You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Confidentiality Agreement and returning them to me.  This offer, if not
accepted, shall expire at the close of business on September 20th, 2019.  As
required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States.  Should you accept this offer, your start date of employment shall be
October 7, 2019 (the “Start Date”) or any other date agreed upon between you and
the Company.

 

If you have any questions, please do not hesitate to contact me.

 

Very truly yours,

 

/s/ Brian Stephenson

 

Brian Stephenson

CFO

 

I have read and accept this employment offer:

 

/s/ Brian Stolz

Brian Stolz

 

Effective as of September 19, 2019

 

Attachment

Exhibit A: Proprietary Information and Inventions Agreement 

 

7